DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Response Date
2. 	This Office Action is in response to applicant's response filed on December 14, 2021  

from Non-Final Office Action mailed out on September 16, 2021. 


  			                        Status of Claims 
3.   	Claims 4, 13 and 19 have been amended. Claims 1-3 have been canceled. 

Claims 4-23 are pending in the Application.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 4-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-8, 10-14, 16-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell Pub No. US 2008/0204604 A1 (Hereinafter “Campbell”) in view of Blight et al. Pub. No.: US 2011/0307914 A1 (Hereinafter “Blight”), further in view of Putterman et al. Pub. No.: US 2005/0002639 A1 (Hereinafter “Putterman”).

 	Regarding Claim 4, Campbell discloses a media device (see abstract), comprising: 
a plurality of tuner systems (see fig.1 and paragraph [0006]), each including: 
a tuner configured to receive a selected media content event (see fig.1 and paragraphs [0006-0007]); and 
a tuner buffer configured to store the selected media content event (see fig.1 and paragraphs [0006-0007]); 
Campbell fails to teach:
a pointer to location information for a video image frame in the tuner buffer;
a primary content buffer communicatively coupled to the plurality of tuner systems and configured to store the media content event received from the tuner buffer corresponding to a selected one of the plurality of tuner systems;

In analogous art, Blight teaches:
a primary content buffer communicatively coupled to the plurality of tuner systems and configured to store the media content event received from the tuner buffer corresponding to a selected one of the plurality of tuner systems (see fig.1, paragraphs [0024] and  [0030]);
 wherein the primary content buffer is configured to output the media content event to a display system (see fig.1 and paragraph [0030]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the media device of Campbell with 

the teaching as taught by Blight in order a user may configure their media device to tune 

to particular program content of interest, thereby enhancing storage and access to 

program event content.

	Campbell in view of Blight fail to explicitly teach:

a pointer to location information for a video image frame in the tuner buffer;

in analogous art, Putterman teaches:

a pointer to location information for a video image frame in the tuner buffer (see  

fig.3 and paragraph [0023]);

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the media device of Campbell in 



Regarding Claim 5, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 4. Campbell further discloses wherein the selected media content event includes at least a video portion and an audio portion (see paragraph [0030]). 

Regarding Claim 6, Campbell in view of Blight  and Putterman teach the media device as discussed in the rejection of claim 4. Campbell further discloses a buffer manager configured to manage operation of each of the plurality of tuner systems, wherein the buffer manager controls a selected one of the plurality of tuner systems to output its stored selected media content event to the primary content buffer (see paragraph [0008]).

Regarding Claim 7, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 4. Campbell further discloses wherein each tuner buffer comprises a separate memory medium that has a predetermined amount of memory storage capacity (see paragraph [0008]). 
. 
	Regarding Claim 8, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 4. Campbell further discloses wherein the primary content buffer comprises a primary buffer memory medium that is separate from 

	Regarding Claim 10, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 4. Blight further discloses a remote interface configured to receive user instructions from a remote control, wherein a received first user instruction causes the media device to generate an electronic program guide (EPG) that is presented to a user, and wherein a received second user instruction made by the user via the presented EPG specifies the selected media content event of interest that is to be received by one of the plurality of tuner systems (see paragraph [0020]). 

 	Regarding Claim 11, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 10. Blight further discloses wherein the EPG presents at least one icon that identifies at least one media content event indicated on the EPG, and wherein the icon indicates that the identified media content event is currently being received by one of the plurality of tuner systems (see paragraph [0020]). 

Regarding Claim 12, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 10. Blight further discloses wherein the EPG presents a listing that identifies at least one of a channel or a media content event, wherein the listing indicates that the at least one of a channel or a media content event is currently being received by one of the plurality of tuner systems (see paragraph [0020]). 


 tuning a first tuner of the first tuner system to receive a first broadcasting media content stream comprising a streaming first media content event (see fig.1 and paragraphs [0006-0007]); 
storing a portion of the streaming first media content event into a first tuner buffer of the first tuner system (see fig.1 and paragraph [0008]); 
tuning a second tuner of the second tuner system to receive a second broadcasting stream comprising a streaming second media content event (see fig.1 and paragraphs [0006-0007]),  
wherein the streaming second media content event is different from the streaming first media content event (see paragraph [0007]); 
storing a portion of the streaming second media content event into a second tuner buffer of the second tuner system (see fig.1 and paragraph [0008]);
 receiving a user selection for presentation of one of the streaming first media content event and the streaming second media content event (see fig.1 and paragraphs [0006-0007]); 
Campbell fails to teach:
storing the portion of the streaming first media content event in a primary content buffer and generating a pointer to location information for a video image frame  in the 
storing the portion of the streaming second media content event in the primary content buffer and generating a pointer to location information for a video image frame  in the first tuner buffer in response to the user selection of the streaming second media content event; and 
communicating the selected one of the streaming first media content event and the streaming second media content event for presentation on a display. 
In analogous art, Blight teaches:
storing the portion of the streaming first media content event in a primary content buffer in response to the user selection of the streaming first media content event (see fig.1, paragraphs [0024] and [0030]); 
storing the portion of the streaming second media content event in the primary content buffer in response to the user selection of the streaming second media content event (see paragraphs [0024] and [0030]); and 
communicating the selected one of the streaming first media content event and the streaming second media content event for presentation on a display  (see paragraph [0030]); 
. Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Campbell with 

the teaching as taught by Blight in order a user may configure their media device to tune 

to particular program content of interest, thereby enhancing storage and access to 

program event content.



generating a pointer to location information for a video image frame  in the second tuner buffer in response to the user selection of the streaming first media content event;
generating a pointer to location information for a video image frame  in the first 

tuner buffer in response to the user selection of the streaming second media content 

event.

In analogous art, Putterman teaches:

generating a pointer to location information for a video image frame in the second tuner buffer in response to the user selection of the streaming first media content event (see fig.3 and paragraph [0023]);
generating a pointer to location information for a video image frame  in the first 

tuner buffer in response to the user selection of the streaming second media content 

event (see fig.3 and paragraph [0023]);

Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Campbell in 

view of Blight with the teaching as taught by Putterman in order to permit a user to seemingly manipulate live television. For example, a user may pause, rewind, and, to a limited extent, fast forward the live television signal. 

Regarding Claim 14, Campbell in view of Blight and Putterman teach the method as discussed in the rejection of claim 13. Campbell further discloses wherein storing the portion of the streaming first media content event into the first tuner buffer of the first 

 	Regarding Claim 16, Campbell in view of Blight and Putterman teach the method as discussed in the rejection of claim 13. Blight further discloses receiving a first user instruction causing the media device to generate an electronic program guide (EPG) that is presented to a user, and wherein receiving the user selection for presentation of one of the streaming first media content event and the streaming second media content event is a second user instruction made by the user via the presented EPG (see paragraph [0020]). 

	Regarding Claim 17, Campbell in view of Blight and Putterman teach the method as discussed in the rejection of claim 16. Blight further discloses wherein the EPG presents at least one icon that identifies at least one media content event indicated on the EPG, and wherein the icon indicates that the identified media content event is currently being received by one of the plurality of tuner systems (see paragraph [0020]). 

	Regarding Claim 18, Campbell in view of Blight and Putterman teach the method as discussed in the rejection of claim 16. Blight further discloses wherein the EPG presents a listing that identifies at least one of a channel or a media content event, wherein the listing indicates that the at least one of a channel or a media content event is currently being received by one of the plurality of tuner systems  (see paragraph [0020]). 

	 Regarding Claim 19, the claim is directed toward embody the method of claim 13 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight and Putterman discussed with respect to claim 13 in a “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

	 Regarding Claim 20, the claim is directed toward embody the method of claim 14 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight and Putterman discussed with respect to claim 14 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

 	Regarding Claim 22, the claim is directed toward embody the method of claim 16 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight  and Putterman discussed with respect to claim 16 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

	Regarding Claim 23, the claim is directed toward embody the method of claim 18 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight and Putterman discussed with respect to claim 18 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

9.	Claims 9, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell Pub No. US 2008/0204604 A1 (Hereinafter “Campbell”) in view of Blight et al. Pub. No. US 2011/0307914 A1 (Hereinafter “Blight”), in view of Putterman et al. Pub. No.: US 2005/0002639 A1 (Hereinafter “Putterman”), and  further in view of MUN Pub No. US 2015/0304706 A1 (Hereinafter “MUN”).

	Regarding Claim 9, Campbell in view of Blight and Putterman teach the media device as discussed in the rejection of claim 4.
	Campbell further discloses wherein the tuner of each of the plurality of tuner systems is configured to receive a media content stream (see paragraph [0007]), 
	Campbell in view of Blight and Putterman fail to teach:
 	wherein the media content stream comprises a plurality of different media content events multiplexed together into the media content stream, and wherein each of the tuner systems comprises a de-multiplexor that is configured to: receive the media content stream received by the associated tuner of the tuner system; de-multiplex the selected media content event from the plurality of different streaming media content 
	In analogous art, MUN teaches:
	wherein the media content stream comprises a plurality of different media content events multiplexed together into the media content stream, and wherein each of the tuner systems comprises a de-multiplexor that is configured to: receive the media content stream received by the associated tuner of the tuner system; de-multiplex the selected media content event from the plurality of different streaming media content events; and output the selected media content event to an input of the associated tuner buffer of the tuner system (see paragraphs [0026] and [0071]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Campbell in view of Blight and Putterman with the teaching as taught by MUN in order channel zapping can be quickly performed using a plurality of tuners and channel lists, thereby channel is immediately changed upon inputting of a command and corresponding contents to the changed channel is immediately provided to a user.
	
	Regarding Claim 15, Campbell in view of Blight and Putterman teach the method as discussed in the rejection of claim 13.
	Campbell in view of Blight and Putterman fail to teach:
wherein the first and second broadcasting media content streams each comprise a plurality of different media content events multiplexed together, and further comprising: de-multiplexing the streaming first and second media content events from the corresponding plurality of different streaming media content events; and outputting 
In analogous art, MUN teaches:
 	wherein the first and second broadcasting media content streams each comprise a plurality of different media content events multiplexed together, and further comprising: de-multiplexing the streaming first and second media content events from the corresponding plurality of different streaming media content events; and outputting the streaming first and second media content events to an input of the corresponding tuner buffer (see paragraphs [0026] and [0071]).
Therefore, it would have been obvious to one ordinary skill in the art before the 

effective filing date of the claimed invention to modify the method of Campbell in view of Blight and Putterman with the teaching as taught by MUN in order channel zapping can be quickly performed using a plurality of tuners and channel lists, thereby channel is immediately changed upon inputting of a command and corresponding contents to the changed channel is immediately provided to a user.

	Regarding Claim 21, the claim is directed toward embody the method of claim 15 in “non-transitory computer-readable storage medium”. It would have been obvious to embody the procedures of Campbell in view of Blight, Putterman and MUN discussed with respect to claim 15 in “non-transitory computer-readable storage medium” in order that the instructions could be automatically performed by a processor.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712. The examiner can normally be reached Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ALAZAR TILAHUN/
Primary Examiner
Art Unit 2424



/ALAZAR TILAHUN/Primary Examiner, Art Unit 2424